Citation Nr: 1620023	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-40 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating for bilateral foot disability, to include metatarsalgia and plantar fasciitis in excess of 10 percent prior to August 31, 2011, from October 1, 2011 to August 30, 2012, and since November 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2011, from October 1, 2011 to August 30, 2012, and since November 1, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1971 and April 1985 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned.

In October 2014, the Board determined the issue of a TDIU had been raised and remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.  

During the appeal, the Veteran was granted temporary 100 percent disability ratings pursuant to 38 C.F.R. § 4.30 for his service-connected bilateral foot disability from August 31, 2011 to September 30, 2011 and from August 31, 2012 to October 31, 2012.  As a result, the issues on appeal are listed on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

In December 2014, the Veteran raised the issue of compensation for his knees.  It does not appear that this claim has been adjudicated.  Therefore, it is referred to the AOJ for the appropriate consideration.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

At the time the Veteran's service-connected bilateral foot disability was last examined by a VA examiner for compensation purposes in March 2015 pursuant to the October 2014 Board remand, the examiner concluded the Veteran does not have bilateral metatarsalgia, the Veteran has plantar fasciitis, and the Veteran's symptoms are due to plantar fasciitis and not peripheral neuropathy.  Since that examination, the record contains evidence suggesting worsening symptomatology, specifically April 2015 private MRI reports of the Veteran's feet and a June 2015 VA treatment record showing assessment of bilateral flat feet with positive abduction.  Review of the record also shows additional diagnoses of degenerative joint disease (DJD) and heel spurs in August 2012 VA treatment records.

As a result, the Board determines that another remand is needed to obtain an additional VA examination for the service-connected bilateral foot disability.  While the Board sincerely regrets the delay, this requested additional development will assist VA in determining whether a rating in excess of 10 percent is warranted under the appropriate diagnostic code under the schedular rating criteria for the foot under 38 C.F.R. § 4.71a.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Next, any remand development for the service-connected bilateral foot disability may impact the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As a result, the latter issue is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from all VA facilities from July 2015 forward.

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral foot disability, to include bilateral metatarsalgia, plantar fasciitis, and pes planus.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  A complete rationale for any opinions expressed must be provided.

The examiner must (a) report all signs and symptoms of the Veteran's current bilateral foot disabilities; and (b) offer an opinion explaining whether the Veteran's change in bilateral feet disabilities since 2008, to include bilateral plantar fasciitis, bilateral pes planus, DJD, heel spurs and peripheral neuropathy, represents progression of the prior diagnosis of bilateral metatarsalgia or development of new and separate conditions.  If symptoms of variously found bilateral feet disabilities cannot be differentiated from the service-connected disability, that too should be clearly set out in the examination report.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




